Filed 12/5/22 Neeble-Diamond v. Hotel California By The Sea CA4/3




                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                DIVISION THREE


AMANDA NEEBLE-DIAMOND,

     Plaintiff and Appellant,                                         G060734

         v.                                                           (Super. Ct. No. 30-2019-01058756)

HOTEL CALIFORNIA BY THE SEA,                                          OPI NION
LLC,

     Defendant and Respondent.


                   Appeal from a judgment of the Superior Court of Orange County, Deborah
S. Servino, Judge. Affirmed. Motion to augment denied.
                   Employee Justice Legal Group, Kaveh S. Elihu and Samuel J. Moorhead
for Plaintiff and Appellant.
                   Buchalter, Joshua M. Robbins and Thomas C. Rickeman for Defendant and
Respondent.
                                              *              *              *
              The test for determining whether a worker is an employee or an
independent contractor is in a state of flux. Since 1989, the commonly employed test is
the multi-factor analysis set forth in S.G. Borello & Sons v. Dept. of Industrial Relations
(1989) 48 Cal.3d 341 (Borello). However, in Dynamex Operations, West, Inc. v.
Superior Court (2018) 4 Cal.5th 903 (Dynamex), the Supreme Court held that for
purposes of claims arising out of wage orders, the so-called “ABC Test” is to be used. In
September 2019, in the wake of Dynamex, the Legislature enacted Assembly Bill No. 5
(2019-2020 Reg. Sess.) (Stats. 2019, ch. 296, § 1(d)) (Assem. Bill No. 5) amending the
Labor Code1 by enacting a series of statutes specifying that for purposes of most other
claims, the Dynamex ABC test should be used (Lab. Code, §§ 2775, et. seq.), while at the
same time prohibiting workers from relying on the statutes for work performed on or
after January 1, 2020. (Lab. Code, § 2785.)
              In this case, Amanda Neeble-Diamond worked as the clinical director for
Hotel California By The Sea, LLC (HCBTS), a substance abuse treatment facility, prior
to 2020. She later sued HCBTS for various claims arising out of the termination of her
work as its clinical director. She now appeals the judgment entered in favor of HCBTS,
arguing the trial court committed instructional error by directing the jury to apply the
Borello test to determine whether she was an employee or independent contractor, and
also by failing to explicitly assign to HCBTS the burden of proving she was an
independent contractor.
              HCBTS counters that Neeble-Diamond waived any claim of error based on
the jury instructions because she failed to include the instructions in the appellate record.




       1
              All undesignated statutory references are to the Labor Code.


                                              2
Neeble-Diamond’s response is a motion to augment the record to include the jury
instructions—filed at the same time as her reply brief—which we deny as untimely.2
              We agree with HCBTS that the appellate record in this case, without the
jury instructions, is insufficient to permit review of claimed defects in the instruction
Neeble-Diamond challenges. But even if we assumed the instructions were as she
portrays, we would affirm.
              None of Neeble-Diamond’s causes of action are based on wage orders, nor
was her work performed on or after January 2020, and thus the trial court did not err in
rejecting her proposed jury instruction based on Dynamex. Indeed, as she now concedes,
the trial court would have erred had it granted her request. Instead, Neeble-Diamond
argues the court should have instructed the jury pursuant to either a substantially
modified version of the standard Borello test, or a statute contained in the Fair
Employment and Housing Act (FEHA). Those claims are forfeited as Neeble-Diamond
proposed neither to the trial court.
              Neeble-Diamond’s burden of proof argument, even if not waived, fares no
better. The general rule is that the plaintiff has the burden of proving every element of
the cause of action asserted. Neeble-Diamond offers no authority which would exempt
this case from that rule. While the burden of producing evidence to support an
independent contractor relationship may have shifted to HCBTS, the burden of proof did
not. And since the burden of proof remained with Neeble-Diamond, the court did not err
by failing to assign it to HCBTS.



       2       Neeble-Diamond contends the omission of the jury instructions was an
oversight, explaining she “clearly intended to attach [them] to her opening brief as
Appendix II. . . .” But an “appendix” attached to a brief is not part of the appellate
record, and thus that assertion amounts to a concession that Neeble-Diamond did not
intend to include the instructions in her record.



                                              3
                                          FACTS
              Neeble-Diamond filed her lawsuit against HCBTS in March of 2019,
alleging causes of action arising from the termination of her employment as its clinical
director, including (1) retaliation in violation of Labor Code section 1102.5;
(2) retaliation in violation of Labor Code section 98.6; (3) discrimination in violation of
FEHA (Government Code sections 12940, et. seq); (4) retaliation in violation of FEHA;
(5) failure to prevent discrimination and retaliation in violation of Government Code
section 12940(k) (i.e., FEHA requirement to take reasonable steps to prevent same);
(6) wrongful termination in violation of public policy; and (7) declaratory relief.
              Neeble-Diamond and HCBTS entered into a series of contracts setting forth
the terms of her work; each identified her as an independent contractor. Accordingly, in
December 2020, HCBTS filed a motion for summary judgment, arguing that
Neeble-Diamond could not prevail on any of her causes of action because she was not its
employee. HCBTS relied on the Borello test to support its argument. In her opposition,
Neeble-Diamond argued the court should apply the Dynamex ABC test instead.
              In its ruling, the court analyzed whether section 2775—part of the recently
enacted Assem. Bill No. 5—mandated application of the Dynamex ABC test to this case.3
The court’s apparent focus was on whether section 2783, subdivision (b), which exempts
psychology services from application of the Dynamex ABC test otherwise provided for in
section 2775, governed Neeble-Diamond’s services. The court ultimately concluded
section 2783 did apply, and thus it was appropriate to apply the Borello test for purposes
of the summary judgment motion. The court then concluded that, after applying Borello,



       3     The court was apparently unaware at that point that section 2785 precluded
Neeble-Diamond from relying on section 2775 (and thus on the Dynamex ABC test) for
her work performed before January 1, 2020.



                                             4
triable issues of fact remained bearing on the issue of whether Neeble-Diamond was
HCBTS’s employee or an independent contractor.
              At trial, the parties continued to dispute which test should be applied.
HCBTS filed a brief pointing out, apparently for the first time, that the Labor Code
statutes enacted as part of Assem. Bill No. 5 were not applicable to this case because
Neeble-Diamond had performed her services prior to January 2020.4
              After Neeble-Diamond argued in response that HCBTS had misconstrued
Assem. Bill No. 5, the court explained in some detail why it concluded that “[section]
2775 would be applicable except for the fact that [Neeble-Diamond’s] work was done
from 2014 to 2017,” and thus that “Dynamex does not apply; Borello applies.” At that
point, Neeble-Diamond had not submitted any proposed jury instructions, and the court
directed the preparation of a “proposed jury instruction by the defense to give to the jury
on instruction for determining employee versus independent contractor, CACI 3704
without the first sentence? Hang on. I need it to make sure because . . . the court is not
going to indicate that it is the plaintiff’s burden.”
              When Neeble-Diamond’s counsel asked if “the instruction should include
language that it’s the defense burden to prove it,” the court responded, “I’m not putting
anyone’s burden at this time.”



       4        The record surrounding this turn of events is thin, at best, although both
parties seem to agree. Neeble-Diamond claims, without any citation to the record, that
HCBTS “filed a brief and raised orally the argument that Labor Code section 2785(a)
clarifies that Labor Code 2775 and Dynamex only apply retroactively in cases concerning
wages.” She did not include that brief in the clerk’s transcript. In its brief, HCBTS states
that it “filed a trial brief on the issue, explaining that under Labor Code § 2785 and
Vasquez v. Jan-Pro Franchising Int’l, Inc. (2021) 10 Cal.5th 944, Dynamex did not apply
to non-wage-order Labor Code claims based on work done before 2020,” but supports the
assertion only with a citation to the reporter’s transcript in which the court references the
“pocket brief,” followed by Neeble-Diamond’s response to the contention.


                                               5
              The next day, the parties apparently met and conferred off the record about
the content of the jury instructions. Whether they agreed to any changes in the proposed
instructions, and whether any of those changes related to the Borello test, is unknown to
us based on this record. The court thereafter allowed Neeble-Diamond to make a record
preserving any objections she had to the instructions, and she did so. Neeble-Diamond
objected to ten CACI instructions, but offered no objection to CACI No. 3704, which sets
forth the Borello test.
              Five days after the parties met and conferred about the instructions, the
court instructed the jury. The specific content of the instructions read to the jury was not
reported, and the written instructions are not a part of our record.
              The jury was asked to render a special verdict that included this question:
“As of March 20, 2017, was Amanda Neeble-Diamond an employee or an independent
contractor of Hotel California by the Sea LLC (‘Hotel California’)?” The jury found she
was an independent contractor. Following that question and answer, the jury was
instructed that “if you selected independent contractor, then stop here and answer no
further questions.” Based on that verdict, the court entered judgment in favor of
HCBTS.

                                       DISCUSSION
       1.     Inadequacy of Record
              Neeble-Diamond’s appeal raises two claims of error based on the content of
the jury instructions: (1) the court erred by instructing the jury to decide the
employee/independent contractor issue based on the Borello test found in CACI
No. 3704; and (2) the court erred by failing to instruct the jury that HCBTS had the
burden of proof on the issue.
              It is the appellant’s burden to affirmatively demonstrate error; this rule
requires appellant to provide us with a sufficient record to review her claims. (In re


                                              6
Marriage of Arceneaux (1990) 51 Cal.3d 1130, 1133; Denham v. Superior Court (1970)
2 Cal.3d 557, 564.) Error is never presumed and “where the record is silent the
reviewing court will indulge all reasonable inferences in support of the judgment.” (Yield
Dynamics, Inc. v. TEA Systems Corp. (2007) 154 Cal.App.4th 547, 557; Schnabel v.
Superior Court (1993) 5 Cal.4th 704, 718.)
              An appeal which asserts there were errors in the jury instructions must be
supported by a record which establishes the allegedly erroneous content of the
instructions. Absent that, we must presume the challenged instruction complied with the
law. (Thomas v. Laguna (1952) 113 Cal.App.2d 657, 660 [“The giving of an instruction
will not be reviewed by an appellate court unless the record sets forth the questioned
instruction”]; Null v. City of Los Angeles (1988) 206 Cal.App.3d 1528, 1532.)
              Although Neeble-Diamond acknowledges that our record does not include
a copy of the instruction she challenges, she argues the omission can be overcome in two
ways: first, she asks us to grant her motion to augment the record to include a copy of the
jury instructions; second, she claims that the record contains sufficient information to
allow us to infer the exact content of the instruction she challenges. We find neither
argument persuasive.
              Neeble-Diamond did not seek augmentation of the record until after
HCBTS filed its respondent’s brief relying on the omission in support of a waiver
argument. By the time she did—at the same time she filed her reply brief—HCBTS had
lost its only opportunity to craft a responsive argument based on the content of those
instructions. This delay dooms the request. As explained in Russi v. Bank of America
(1945) 69 Cal.App.2d 100, 102, “‘[e]ven where the matter sought to be added is proper,
or the proposed correction is warranted, neither augmentation nor correction is a matter
of right; they both may be denied for inexcusable neglect in preparing the record, for
delay in presenting the application, or for other reasons.’”



                                              7
              Here, Neeble-Diamond offers no justification for her failure to include the
jury instructions in her record. Instead, she explains it was her intention to attach them as
an “appendix” to her opening brief. Such appendices, while sometimes helpful to the
court, are not part of the appellate record.
              In this case, as in Gelini v. San Francisco (1962) 199 Cal.App.2d 340, 348,
Neeble-Diamond “has made no showing nor offered any reason for what appears to be
inexcusable delay” in seeking to augment the record at the same time she filed her
closing brief. Therefore, like the court in that case, we deny her request. (Id. at 349.)
              Neeble-Diamond also argues that even if the record is not augmented, the
reporter’s transcript contains sufficient information for us to infer the exact content of the
instruction she challenges. Specifically, she argues that because the court stated toward
the end of trial that it was rejecting her Dynamex argument, and planned instead to
instruct under Borello using “CACI 3704 without the first sentence,” we should refer to
that standard instruction, eliminate the first sentence assigning the burden of proof to the
plaintiff, and assume that is the exact instruction given on the point.
              There are two flaws in that approach. First, the court’s statement about
CACI No. 3704 came the day before the parties met and conferred about the jury
instructions, and several days before the instructions were read to the jury. We have no
record of the outcome of that meet and confer; we therefore cannot know whether the
language of CACI No. 3704 was further modified. Moreover, when the court gave
Neeble-Diamond the opportunity to object to the instructions given, she did not object to
CACI No. 3704. Those facts support the inference that Neeble-Diamond was ultimately
satisfied with the final version of that instruction.
              Second, even if we were able to conclude that the standard language of
CACI No. 3704, minus the first sentence, was read to the jury, we could not evaluate its
propriety standing alone. Instead, “we evaluate the instructions given as a whole, not in
isolation.” (People v. Rundle (2008) 43 Cal.4th 76, 149, disapproved on another ground

                                               8
in People v. Doolin (2009) 45 Cal.4th 390, 421, fn. 22.) Whatever flaws may have
existed in CACI No. 3704 may have been cured by other instructions. Absent the
complete record, we must presume the instructions, as a whole, were proper.
          2.   Employee/Independent Contractor Instruction
               Even if we were to assume the record was sufficient to demonstrate the
facts relied upon by Neeble-Diamond in challenging the propriety of the instructions, we
would not agree her arguments support a reversal of the judgment.
               a.     Borello and Dynamex
               The parties’ dispute was largely over whether the jury should be instructed
to decide the employee/independent contractor issue in accordance with the Borello test,
or the ABC test set forth in Dynamex.
               In Borello, our Supreme Court explained that “‘[t]he principal test of an
employment relationship is whether the person to whom the service is rendered has the
right to control the manner and means of accomplishing the result desired . . . .’”
(Borello, supra, 48 Cal.3d at p. 350.) However, “the ‘control’ test, applied rigidly and in
isolation, is often of little use in evaluating the infinite variety of service arrangements.”
(Ibid.)
               The court then identified a group of “additional factors” that bear upon
employment status: “(a) whether the one performing services is engaged in a distinct
occupation or business; (b) the kind of occupation, with reference to whether, in the
locality, the work is usually done under the direction of the principal or by a specialist
without supervision; (c) the skill required in the particular occupation; (d) whether the
principal or the worker supplies the instrumentalities, tools, and the place of work for the
person doing the work; (e) the length of time for which the services are to be performed;
(f) the method of payment, whether by the time or by the job; (g) whether or not the work
is a part of the regular business of the principal; and (h) whether or not the parties believe



                                               9
they are creating the relationship of employer-employee.” (Borello, supra, 48 Cal.3d at
p. 351.)
               The Supreme Court made clear that these “individual factors cannot be
applied mechanically as separate tests; they are intertwined and their weight depends
often on particular combinations.” (Borello, supra, 48 Cal.3d at p. 351.)
               For nearly 30 years, the multi-factor Borello test provided the default
standard for evaluating whether a worker has as an employee or an independent
contractor. But in 2018, the Court decided Dynamex, in which it declined to apply the
Borello test to wage-and-hour claims in light of the broad language employed by the
Industrial Welfare Commission in defining “employment” for purposes of establishing
wage and hour standards. (Dynamex, supra, 4 Cal.5th at pp. 936-937, 943.) Instead, the
court adopted the three-part “ABC” test, under which a worker is considered an employee
“unless the hiring entity establishes (A) that the worker is free from the control and
direction of the hiring entity in connection with the performance of the work, both under
the contract for the performance of the work and in fact, (B) that the worker performs
work that is outside the usual course of the hiring entity’s business, and (C) that the
worker is customarily engaged in an independently established trade, occupation, or
business, the worker should be considered an employee and the hiring business an
employer under the suffer or permit to work standard in wage orders.” (Id. at p. 964.)
Under this test, “the hiring entity’s failure to prove any one of these three prerequisites
will be sufficient in itself to establish that the worker is an included employee, rather than
an excluded independent contractor, for purposes of the wage order.” (Ibid.)
               In 2019, the Legislature enacted Assem. Bill No. 5, which amended the
Labor Code to codify the Dynamex decision and make it applicable to a variety of issues
other than wage and hour claims. (Lab. Code, § 2775.) It was through application of
Assem. Bill No. 5 that Neeble-Diamond claimed the Dynamex ABC test should be
applied at trial in this case.

                                              10
              However, section 2785 states that except in cases involving wage and hour
claims, or where application of Assem. Bill No. 5 “would relieve an employer from
liability,” those statutes will apply only to work performed “on or after January 1, 2020.”
(Lab. Code, § 2785, subds. (b) & (c).) Neeble-Diamond now concedes that “had the trial
court used CACI 2705 to instruct the jury pursuant to Dynamex, the trial court would
have committed error.” We agree.
              b.     Alternate Instructions
              Despite her concession that the jury instruction she argued for at trial would
have been erroneous, Neeble-Diamond argues the court erred by failing to create an
instruction that tailored the Borello test to focus on the problem of employers who
intentionally structure employee relationships with the goal of evading liability.
Specifically, she claims “[t]he multi-factor balancing test in CACI 3704 begs questions
that the trial court failed to answer about which factors matter and why” and argues “[t]he
trial court committed reversible error by failing to craft a jury instruction that prevented
subterfuge by taking into consideration [her] serious, credible, and corroborated claims of
fraud in light of the history and purposes of the whisteblower provisions of FEHA and
the Labor Code.” Neeble-Diamond also argues the court erred when it failed to instruct
the jury “with the FEHA ABC [t]est in connection with [her] FEHA causes of action.”
              Both of these arguments fail because Neeble-Diamond made no request at
trial for either of the instructions she now claims the court should have given. “‘“‘In a
civil case, each of the parties must propose complete and comprehensive instructions in
accordance with his theory of the litigation; if the parties do not do so, the court has no
duty to instruct on its own motion.’’”” (Metcalf v. County of San Joaquin (2008)
42 Cal.4th 1121, 1130-1131 (Metcalf).) “Neither a trial court nor a reviewing court in a
civil action is obligated to seek out theories plaintiff might have advanced, or to articulate
for him that which he has left unspoken.” (Finn v. G.D. Searle & Co. (1984) 35 Cal.3d
691, 701–702.)

                                              11
              If a party wants a tailored version of an instruction such as CACI No. 3704
to address a specific concern, that party must identify the problem before the jury is
instructed, and then propose whatever clarifying or supplemental language he or she
believes is necessary to address the problem. “‘Where, as here, “the court gives an
instruction correct in law, but the party complains that it is too general, lacks clarity, or is
incomplete, he must request the additional or qualifying instruction in order to have the
error reviewed.”’” (Metcalf, supra, 42 Cal.4th at 1131.)
              Neeble-Diamond submitted no proposed instructions to the court; when
HCBTS requested the use of CACI No. 3704 to reflect the Borello test, the record
demonstrates Neeble-Diamond opposed it entirely. Neeble-Diamond never requested any
alteration of the CACI language. Under these circumstances, Neeble-Diamond waived
any claim that the court erred in failing to instruct the jury in the manner she now
advocates.
              c.      Application of FEHA Test for Independent Contractor
              Finally, we note that even if Neeble-Diamond had asked the trial court to
give a jury instruction based on “the FEHA ABC” test, the request would have been
properly rejected. The FEHA ABC test that Neeble-Diamond points to is found in
Government Code section 12940, subdivision (j)(5), which specifies that it applies to
cases in which harassment has been alleged pursuant to that subdivision. Because
Neeble-Diamond makes no assertion that Government Code section 12940,
subdivision (j)(5) has any broader application, and she has alleged no cause of action for
harassment under FEHA, there is no basis to conclude the FEHA ABC test would have
properly applied to any of her claims.
       3.     Burden of Proof
              Neeble-Diamond argues the judgment must be reversed because the court
failed to instruct the jury that HCBTS had the burden of proving she was an independent
contractor. Again, because she failed to provide a sufficient record of the jury

                                               12
instructions, the contention is waived. But even if it were not, we would find the
contention unpersuasive.
              First, we note Neeble-Diamond does not claim the court improperly
assigned the burden of proof to her; her claim is that the court failed to assign the burden
of proof to anyone. That conclusion is supported by the wording of the special verdict,
which asked the jury to decide an abstract question: “As of March 20, 2017, was
Amanda Neeble-Diamond an employee or an independent contractor of Hotel California
by the Sea LLC (‘Hotel California’)?”
              That question required the jury to decide between two options; it thus
implicitly asked the jury to decide which of the two characterizations it found more likely
than the other. That equates to a preponderance of the evidence standard. (People v.
Superior Court (Kaulick) (2013) 215 Cal.App.4th 1279, 1305, fn. 28 [Requiring proof
that something is ‘“more likely than not’” is a preponderance of the evidence standard].)
              Employing such a construction, without assigning the burden of proof to
either side, would be problematic if the jury could not decide which of the two options
was more likely than the other. But when the jury chose between the two, it necessarily
concluded that one of the parties satisfied its burden of proof. Here, the jury concluded
HCBTS proved by a preponderance of the evidence that Neeble-Diamond was an
independent contractor.
              We disagree with Neeble-Diamond’s claim that HCBTS had the burden of
proving independent contractor status in this case. “Except as otherwise provided by law,
a party has the burden of proof as to each fact the existence or nonexistence of which is
essential to the claim for relief or defense that he is asserting.” (Evid. Code, § 500.)
Thus, in order to prevail on a claim dependent on employment status, the plaintiff must
present evidence sufficient to persuade the jury that he or she is an employee. (Evid.
Code, §§ 115, 520; Sargent Fletcher, Inc. v Able Corp.(2003) 110 Cal.App.4th 1658,
1667 (Sargent Fletcher) [“The terms burden of proof and burden of persuasion are

                                             13
synonymous”].) As explained in Sargent Fletcher, “[t]he burden of proof does not shift
during trial—it remains with the party who originally bears it.” (Ibid.)
              The cases relied on by Neeble-Diamond are distinguishable. While it is
true that the Supreme Court in Borello states that “[o]ne seeking to avoid liability has the
burden of proving that persons whose services he has retained are independent
contractors rather than employees” (Borello, supra, 48 Cal.3d at p. 349), the case arises
out of the Worker’s Compensation Act, and the Borello court bases its opinion on a
statute which explicitly imposes that rule for purposes of worker’s compensation hearings
(ibid., Lab. Code, § 5705, subd. (a)).5 Bemis v. People (1952) 109 Cal.App.2d 253,
263-264, is also a worker’s compensation case, and thus governed by the same statute.
              In Linton v. DeSoto Cab Company, Inc. (2017) 15 Cal.App.5th 1208,
1220-1221 (Linton), a non-worker’s compensation case, the court relied on Borello in
stating “[i]t is established that ‘[o]ne seeking to avoid liability has the burden of proving
that persons whose services he has retained are independent contractors rather than
employees.’” The case does not acknowledge the source of that rule.
              The Linton court goes on to conclude that the “rebuttable presumption” of
employment status found in section 3357 “applies to actions brought under Labor Code
provisions falling outside workers’ compensation” while acknowledging that section
3350 strongly suggests the opposite (Linton, supra, 15 Cal.App.5th at p. 1221). The
court then cites Lujan v. Minagar (2004) 124 Cal.App.4th 1040, 1048, and Cristler v.


       5       Section 5705, which is located in a chapter that applies to the conduct of
workers compensation hearings, states “[t]he burden of proof rests upon the party or lien
claimant holding the affirmative of the issue. The following are affirmative defenses, and
the burden of proof rests upon the employer to establish them: [¶] (a) That an injured
person claiming to be an employee was an independent contractor or otherwise excluded
from the protection of this division where there is proof that the injured person was at the
time of his or her injury actually performing service for the alleged employer.”



                                              14
Express Messenger Systems, Inc. (2009) 171 Cal.App.4th 72, 83, to support the wider
application of section 3357. However, while both of those cases do apply section 3357
outside the context of worker’s compensation, neither suggests why it would be
appropriate to do so here. None of these cases persuades us that an exception to the
general rule which places the burden of proving employment status on the plaintiff would
apply in a non-worker’s compensation case.
              Ultimately, much of Neeble-Diamond’s argument seems to conflate the
burden of proof with the burden of producing evidence to rebut a presumption. As
explained in Sargent Fletcher, supra, 110 Cal.App.4th at pp. 1667-1668, “Unlike the
burden of proof, the burden of producing evidence may shift between plaintiff and
defendant throughout the trial. [Citations.] Initially, the burden of producing evidence as
to a particular fact rests on the party with the burden of proof as to that fact. [Citations.]
If that party fails to produce sufficient evidence to make a prima facie case, it risks
nonsuit or other unfavorable determination. [Citations.] But once that party produces
evidence sufficient to make its prima facie case, the burden of producing evidence shifts
to the other party to refute the prima facie case. [Citations.] Even though the burden of
producing evidence shifts to the other party, that party need not offer evidence in reply,
but failure to do so risks an adverse verdict. [Citations.] Once a prima facie showing is
made, it is for the trier of fact to say whether or not the crucial and necessary facts have
been established.”
              In this case, the initial burden of producing evidence to establish her
employment status rested with Neeble-Diamond. If a presumption of that status were in
effect, she might have relied upon it to establish her prima facie case. But it was only
after she had introduced sufficient evidence to support a finding in her favor—and thus
avoid a non-suit—that the burden shifted to HCBTS to produce evidence which
demonstrated the relationship was actually one of an independent contractor. That shift



                                              15
in the burden of production, however, did not alter the burden of proof, which remained
with Neeble-Diamond as the plaintiff.
        4.    Sufficiency of Evidence
              Neeble-Diamond’s final argument is that the evidence is insufficient to
support the conclusion that her services for HCBTS were performed as an independent
contractor. However, in her closing argument to the jury, Neeble-Diamond’s counsel
conceded the evidence was disputed as to one factor in the Borello test—i.e., whether the
parties think ‘“they had an employer-employee relationship’”—and that “two [factors,
i.e., tax treatment and whether the parties had a contract] cut in favor of the defense.” A
determination in HCBTS’s favor on those factors would be sufficient to support a finding
of independent contractor status under the Borello test, and Neeble-Diamond concedes as
much.
              What Neeble-Diamond is actually arguing is that the evidence would have
been insufficient to establish an independent contractor relationship if one of the other
tests she advocated for had been employed. As we have already disposed of her
contention the court erred by failing to instruct the jury in accordance with one of those
other tests, we need not address the argument further.




                                             16
                                DISPOSITION
          The judgment is affirmed. HCBTS is entitled to its costs on appeal.




                                            GOETHALS, ACTING P. J.

WE CONCUR:



SANCHEZ, J.



MOTOIKE, J.




                                       17